Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 1 of 19 PageID #: 1042



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  SOL IP, LLC                                      §
                                                   §
                                                           Case No. 2:18-CV-0526-RWS-RSP
         v.                                        §
                                                                 LEAD CASE
                                                   §
  AT&T MOBILITY LLC                                §

                           JOINT MOTION FOR ENTRY OF A
                    PARTIALLY DISPUTED DOCKET CONTROL ORDER

         Plaintiff Sol IP, LLC (“Plaintiff”) and Defendants AT&T Mobility LLC, Cellco

  Partnership d/b/a Verizon Wireless, Verizon Communications, Inc., Sprint Communications

  Company L.P., Sprint Corporation, Sprint Solutions, Inc. and Sprint Spectrum L.P. (together,

  “Defendants”) hereby move the Court for entry of a proposed Docket Control Order.

                                          INTRODUCTION

         The parties have met and conferred but have been unable to reach agreement on the

  docket control schedule in this case. The parties’ disagreements on the remaining deadlines in

  this case are set forth in the schedule below:

  Date Provided     Plaintiff’s        Defendants’     Event
  by the Court1     Proposed           Proposed
                    Dates              Dates
  June 15, 2020                                        *Jury Selection – 9:00 a.m. in Marshall
                                                       before Judge Robert Schroeder
  May 21, 2020                                         *Pretrial Conference – 9:00 a.m.
                                                       Marshall, Texas before Judge Roy Payne


         1
           These dates are taken from the Docket Control Order the Court provided the parties at
  the February 7, 2019 Case Management Conference. The Court previously granted an extension
  for Plaintiff’s deadline to comply with P.R. 3-1 and 3-2, and Defendants’ deadline to comply
  with P.R. 3-3 and 3-4: Those deadlines are now March 11, 2019 and July 20, 2019, respectively.
  Dkt. 25.




                                                   1
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 2 of 19 PageID #: 1043



  Date Provided    Plaintiff’s   Defendants’   Event
  by the Court1    Proposed      Proposed
                   Dates         Dates
  May 11, 2020                                 *Notify Court of Agreements Reached
                                               During Meet and Confer
                                               The parties are ordered to meet and
                                               confer on any outstanding objections or
                                               motions in limine. The parties shall
                                               advise the Court of any agreements
                                               reached no later than 1:00 p.m. three (3)
                                               business days before the pretrial
                                               conference.
  May 11, 2020                                 *File Joint Pretrial Order, Joint Proposed
                                               Jury Instructions, Joint Proposed Verdict
                                               Form, Responses to Motions in Limine,
                                               Updated Exhibit Lists, Updated Witness
                                               Lists, and Updated Deposition
                                               Designations
  May 4, 2020                                  *File Notice of Request for Daily
                                               Transcript or Real Time Reporting.
                                               If a daily transcript or real time reporting
                                               of court proceedings is requested for trial,
                                               the party or parties making said request
                                               shall file a notice with the Court and e-
                                               mail the Court Reporter, Shelly Holmes,
                                               at shelly_holmes@txed.uscourts.gov.
  April 27, 2020                               File Motions in Limine
                                               The parties shall limit their motions in
                                               limine to issues that if improperly
                                               introduced at trial would be so prejudicial
                                               that the Court could not alleviate the
                                               prejudice by giving appropriate
                                               instructions to the jury.
  April 27, 2020                               Serve Objections to Rebuttal Pretrial
                                               Disclosures
  April 20, 2020                               Serve Objections to Pretrial Disclosures;
                                               and Serve Rebuttal Pretrial Disclosures
  April 6, 2020                                Serve Pretrial Disclosures (Witness List,
                                               Deposition Designations, and Exhibit
                                               List) by the Party with the Burden of
                                               Proof


                                           2
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 3 of 19 PageID #: 1044



  Date Provided     Plaintiff’s        Defendants’      Event
  by the Court1     Proposed           Proposed
                    Dates              Dates
  March 23,                                             *Response to Dispositive Motions
  2020                                                  (including Daubert Motions). Responses
                                                        to dispositive motions that were filed
                                                        prior to the dispositive motion deadline,
                                                        including Daubert Motions, shall be due
                                                        in accordance with Local Rule CV-7(e),
                                                        not to exceed the deadline as set forth in
                                                        this Docket Control Order.2 Motions for
                                                        Summary Judgment shall comply with
                                                        Local Rule CV-56.
  N/A               Plaintiff thinks   March __,        Case Management Conference – _____
                    this conference    2020             Marshall, Texas before Judge Robert
                    is not needed.                      Schroeder
  March 9, 2020                                         *File Motions to Strike Expert Testimony
                                                        (including Daubert Motions)
                                                        No motion to strike expert testimony
                                                        (including a Daubert motion) may be
                                                        filed after this date without leave of the
                                                        Court.
  March 9, 2020                                         *File Dispositive Motions
                                                        No dispositive motion may be filed after
                                                        this date without leave of the Court.
                                                        Motions shall comply with Local Rule
                                                        CV-56 and Local Rule CV-7. Motions to
                                                        extend page limits will only be granted in
                                                        exceptional circumstances. Exceptional
                                                        circumstances require more than
                                                        agreement among the parties.
  March 2, 2020     Agreed: March 5, 2020               Deadline to Complete Expert Discovery




         2
            The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
  failure to oppose a motion in the manner prescribed herein creates a presumption that the party
  does not controvert the facts set out by movant and has no evidence to offer in opposition to the
  motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to
  Dispositive Motions, the deadline for Response to Dispositive Motions controls.

                                                   3
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 4 of 19 PageID #: 1045



  Date Provided   Plaintiff’s      Defendants’       Event
  by the Court1   Proposed         Proposed
                  Dates            Dates
  N/A             March 2, 2020,   Defendants do     Serve Disclosures for Expert Testimony
                  or two days      not agree to      intended solely to contradict or rebut
                  before the       add reply         evidence in rebuttal expert witness reports
                  expert’s         expert reports.   under FRCP 26(a)(2)(D)(ii)
                  deposition
                  (whichever is
                  earlier)
  February 18,                     February 25,      Serve Disclosures for Rebuttal Expert
  2020                             2020              Witnesses
  January 27,     Agreed: January 20, 2020           Deadline to Complete Fact Discovery and
  2020                                               File Motions to Compel Discovery
  January 27,                      January 20,       Serve Disclosures for Expert Witnesses
  2020                             2020              by the Party with the Burden of Proof
  January 2,      Agreed: February 28, 2020          Deadline to Complete Mediation
  2020                                               The parties are responsible for ensuring
                                                     that a mediation report is filed no later
                                                     than 5 days after the conclusion of
                                                     mediation.
  December 26,                                       Comply with P.R. 3-7 (Opinion of
  2019                                               Counsel Defenses)
  December 4,                                        *Claim Construction Hearing – 9:00 a.m.
  2019                                               in Marshall, Texas before Judge Roy
                                                     Payne
  November 20,                                       *Comply with P.R. 4-5(d) (Joint Claim
  2019                                               Construction Chart)
  November 13,                                       *Comply with P.R. 4-5(c) (Reply Claim
  2019                                               Construction Brief)
  November 6,                                        Comply with P.R. 4-5(b) (Responsive
  2019                                               Claim Construction Brief)
  October 23,                      October 9,        Comply with P.R. 4-5(a) (Opening Claim
  2019                             2019              Construction Brief) and Submit Technical
                                                     Tutorials (if any)
                                                     Good cause must be shown to submit
                                                     technical tutorials after the deadline to
                                                     comply with P.R. 4-5(a).




                                                 4
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 5 of 19 PageID #: 1046



  Date Provided   Plaintiff’s     Defendants’      Event
  by the Court1   Proposed        Proposed
                  Dates           Dates
  October 23,                                      Deadline to Substantially Complete
  2019                                             Document Production and Exchange
                                                   Privilege Logs
                                                   Counsel are expected to make good faith
                                                   efforts to produce all required documents
                                                   as soon as they are available and not wait
                                                   until the substantial completion deadline.
  October 9,                      September 25,    Comply with P.R. 4-4 (Deadline to
  2019                            2019             Complete Claim Construction Discovery)
  October 2,                                       File Response to Amended Pleadings
  2019
  September 18,                                    *File Amended Pleadings
  2019

                                                   It is not necessary to seek leave of Court
                                                   to amend pleadings prior to this deadline
                                                   unless the amendment seeks to assert
                                                   additional patents.
  September 11,                                    Comply with P.R. 4-3 (Joint Claim
  2019                                             Construction Statement)
  August 21,                                       Comply with P.R. 4-2 (Exchange
  2019                                             Preliminary Claim Constructions)
  July 31, 2019                                    Comply with P.R. 4-1 (Exchange
                                                   Proposed Claim Terms)
  July 20, 2019                                    Comply with P.R. 3-3 & 3-4 (Invalidity
                                                   Contentions)
  N/A             September __,   April __, 2019   Case Management Conference - _____
                  2019                             Marshall, Texas before Judge Roy Payne
  March 11,                                        Comply with P.R. 3-1 & 3-2
  2019                                             (Infringement Contentions)




                                             5
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 6 of 19 PageID #: 1047



  Date Provided     Plaintiff’s         Defendants’     Event
  by the Court1     Proposed            Proposed
                    Dates               Dates
  February 28,                                          *File Proposed Protective Order and
  2019                                                  Comply with Paragraphs 1 & 3 of the
                                                        Discovery Order (Initial and Additional
                                                        Disclosures)


                                                        The Proposed Protective Order shall be
                                                        filed as a separate motion with the caption
                                                        indicating whether or not the proposed
                                                        order is opposed in any part.
  February 21,                                          *File Proposed Docket Control Order and
  2019                                                  Proposed Discovery Order


                                                        The Proposed Docket Control Order and
                                                        Proposed Discovery Order shall be filed
                                                        as separate motions with the caption
                                                        indicating whether or not the proposed
                                                        order is opposed in any part.
  February 14,                          March 14,       Join Additional Parties
  2019                                  2019
  (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
  shown merely by indicating that the parties agree that the deadline should be changed.

                                   THE PARTIES’ POSITIONS

         A.      Plaintiff’s Position

         With one exception, Plaintiff does not seek contested changes to the sample Docket

  Control Order the Court provided the parties on February 7, 2019. Not so for Defendants. They

  propose a substantial number of problematic changes to the Court’s proposed schedule. Their

  proposed changes are premature and, in many instances, patently unfair to Plaintiff. The Court

  should reject them.




                                                    6
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 7 of 19 PageID #: 1048



           Plaintiff was hopeful to reach agreement with Defendants on a Docket Control Order.

  The parties exchanged multiple draft orders in advance of the Court’s original February 21, 2019

  deadline. With each exchange, Defendants added new disagreements.

           Plaintiff’s positions on the parties’ disagreements are set forth below, in chronological

  order:

                  1.     Deadline to Join Additional Parties

           The deadline to join additional parties (February 14, 2019) has already passed. Dkt. 22.

  Defendants did not join any additional parties or request an extension of this deadline before it

  passed; nor have they explained to Plaintiff why more time is needed. Defendants should not be

  allowed more time to join additional parties without seeking leave.

                  2.     April 2019 Case Management Conference

           Defendants propose to hold a second case management conference in April 2019—weeks

  after Plaintiff serves its infringement contentions, and months before Defendants serve their

  invalidity contentions. The Court has previously suggested holding a second case management

  conference after this case has sufficiently progressed. But Defendants’ proposed April 2019

  conference will not serve that purpose. The parties just appeared before the Court on February 7,

  after Plaintiff had already disclosed the claims it intends to assert. See Dkt. 25 (calling for

  good-faith identification of claims intended to be asserted on January 24, 2019).

           Plaintiff is amenable to a second case management conference. But that conference will

  be productive only after the parties have exchanged infringement and invalidity conventions and

  proposed claim constructions. At that point, the parties will be in a better position to understand

  the disputed issues and have an informed and meaningful conference.            For these reasons,

  Plaintiff proposes to hold the second case management conference in September 2019—after the



                                                   7
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 8 of 19 PageID #: 1049



  parties have exchanged infringement contentions, invalidity contentions, and preliminary claim

  constructions, but before claim construction briefing begins.

                  3.    Deadline to Comply with P-R 4.4; Deadline to Comply with P.R. 4-5(a)

         Plaintiff proposes to follow the claim construction schedule the Court originally

  proposed, which grants the parties adequate time to complete claim construction discovery and

  briefing.

         Defendants propose to move up two claim construction deadlines by two weeks: first,

  the deadline to complete claim construction discovery (from October 9, 2019 to September 25,

  2019); second, Plaintiff’s deadline to file its opening claim construction brief (from October 23,

  2019 to October 9, 2019). Defendants do not seek to change their deadline to file a responsive

  claim construction brief under P.R. 4-5(b), and they have not proposed to enlarge Plaintiff’s time

  to file a reply claim construction brief under P.R. 4-5(c). So under Defendants’ proposal,

  Plaintiff will have to file its opening claim construction brief two weeks early; Defendants will

  have two additional weeks—i.e., a full month—to respond; but Plaintiff will continue to have

  only one week to reply.3

         Defendants’ proposed changes are lopsided, unwarranted, and unfair to Plaintiff. There

  is no need for the Court to cut claim construction discovery short. There is no need for the Court

  to give Defendants a full month—twice as long as this District’s traditional schedule allows—to

  respond to Plaintiff’s claim construction brief. And there is no need for the Court to grant

  Defendants’ requests now, when the parties are months away from engaging in any claim

  construction.


         3
          In the interests of compromise, Plaintiff offered Defendants a counter-proposal that
  gave each side one additional week—i.e., one added week for Defendants’ response and one
  added week for Plaintiff’s reply. Defendants rejected that counter-proposal.

                                                  8
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 9 of 19 PageID #: 1050



                 4.      Serve Disclosures for Expert Witnesses by the Party with the Burden of
                         Proof; Serve Disclosures for Rebuttal Expert Witnesses

          Plaintiff proposes to follow the Court’s deadlines for serving opening and rebuttal expert

  reports.

          Defendants do not. Defendants propose (1) to move up the deadline to serve opening

  expert reports by one week, from January 27, 2020 to January 20, 2020; and (2) to extend the

  deadline to serve rebuttal expert reports by one week, from February 18, 2020 to February 25,

  2020.

          These proposals are more of the same from Defendants, and the Court should reject them.

  There is no need to move up the deadline to serve opening expert reports—especially because

  Defendants’ proposed deadline will coincide with the parties’ agreed-upon date for the close of

  fact discovery (January 20, 2020), which will be logistically difficult for all parties. Defendants

  have not demonstrated a need to shorten the time to serve expert reports while simultaneously

  expanding the time to respond.

                 5.      Serve Disclosures for Expert Testimony intended solely to contradict or
                         rebut evidence in rebuttal expert witness reports under F.R.C.P.
                         26(a)(2)(D)(ii)

          Plaintiff proposes that it be allowed to serve expert reports intended solely to contradict

  or rebut evidence in rebuttal expert witness reports, as allowed under Federal Rule of Civil

  Procedure 26(a)(2)(D)(ii), on the earlier of March 2, 2020 or two days before the expert’s

  deposition. Under that Federal Rule, the deadline is not until 30 days after a rebuttal report is

  served, but in this case that would put the deadline after the close of expert discovery. Plaintiff’s

  proposed deadline ensures timely disclosure and fairness for the parties.




                                                   9
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 10 of 19 PageID #: 1051



                  6.      March 2020 Case Management Conference

          Defendants propose to hold a third case management conference in March 2020, and they

   insist that it be held before Judge Schroeder.

          Plaintiff believes it is unnecessary to schedule yet another case management conference,

   particularly because Defendants’ proposed conference would occur just two months before the

   May 21, 2020 pretrial conference. To the extent having a pre-pretrial conference would be

   beneficial, that is something that can be decided in early 2020 based on the state of the case at

   that time. In addition, Plaintiff’s position is that it rests within the Court’s discretion to decide

   whether Judge Schroeder or Judge Payne (to whom this case has been assigned for pretrial

   purposes) will hold that conference.

          B.      Defendants’ Position

          Defendants set forth their positions on the disputed items identified above in the proposed

   schedules, in chronological order in which they occur in the schedule.

                  1.      Overall case schedule

          As expressed at the Scheduling Conference on February 7, 2019, Defendants object to the

   timing of the schedule imposed, including the limited time for fact discovery, limited time for

   expert discovery and the short time between now and trial, because it does not provide for

   sufficient time to enable Defendants to prepare a full and fair defense in this case, and therefore

   prejudices Defendants and raises due process and fundamental fairness concerns. There are

   currently 25 patents asserted, with a 26th patent Plaintiff indicated will soon to be added. The 25

   asserted patents represent 16 distinct patent families. Sol IP accuses LTE and WiFi network and

   handset equipment. Sol IP recently submitted its initial good faith identification of asserted

   claims, which asserts in excess of 400 claims.



                                                    10
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 11 of 19 PageID #: 1052



          There will also be significant foreign discovery. There are 32 separate named inventors

   across the patents; each appears to be based in Korea. The owner of the patents (to which Sol IP

   asserts it has an exclusive license) is the Electronics and Telecommunication Research Institute

   (“ETRI”), which is also based in Korea. In addition, discovery regarding ETRI’s interaction

   with the standards body that oversees LTE will require discovery from the European

   Telecommunications Standards Institute (“ETSI”), which is based in France. Without agreement

   from Plaintiff to produce all inventors and ETRI witnesses in the US and to stipulate to

   documents submitted to, exchanged within, or issued by ETSI being admissible business records

   that were published or made publicly available on dates certain, a vast amount of foreign

   discovery through the Hague Convention will be required. Such a process can take over nine

   months and often in excess of a year.

          To date, Plaintiff has not agreed to produce all inventors and ETRI witnesses in the US

   despite defendants requesting plaintiff’s position on such accommodations a month ago.

   Moreover, Plaintiff has indicated that many documents are expected to be in Korean. As a

   result, Defendants believe that the schedule should be modified to a timeframe consistent with

   Defendants’ prior proposal of 30 months-to-trial.

                  2.     Deadline to Join Additional Parties

          Defendants propose that this deadline should be moved back a modest amount, to March

   14, 2019, so that all parties can assess whether additional parties need to be joined. The

   complexity of this case requires substantial investigation as to whether additional parties need to

   be joined. As an example, Defendants have many vendors that supply or sell equipment or

   devices that have been accused of infringement.        To date, Plaintiff has refused to inform

   Defendants which of those vendors are licensed. As such, Defendants cannot yet identify which

   vendors may be implicated by the infringement allegations and who may need to be joined as
                                                   11
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 12 of 19 PageID #: 1053



   parties. Allowing a month to obtain the necessary information from Plaintiff and conduct an

   investigation seems reasonable, and there is no prejudice to Plaintiff.

                  3.      April 2019 Case Management Conference

          Defendants propose a case management conference after the parties answer during the

   month of April 2019, at the convenience of the Court and as the Court invited at the end of the

   scheduling conference in Chambers.       This conference will be more useful at this time than in

   September 2019, when Plaintiff proposes. By April, the parties will have a much better sense of

   discovery issues, including the extent and timing of foreign discovery. Moreover, having served

   its infringement contentions, Plaintiff should be in a position to narrow its claims before the

   parties need to embark on invalidity and claim construction contentions on almost 400 claims,

   95% of which will be dropped shortly thereafter with the first claim narrowing. In a case this

   size, with as many issues as will likely arise under the current schedule, Defendants submit that

   an early case management conference after infringement contentions have been served and the

   scope of discovery has been ascertained will promote efficient management of this case.

                  4.      Claim construction schedule

          Defendants object to Plaintiff’s proposal to have the responsive claim construction brief

   due 14 days after the opening brief in a case involving 26 patents. Plaintiff has said that it will

   assert at least 26 patents. Given the number of patents asserted, there are likely to be a huge

   number of claim construction disputes that will be addressed in claim construction briefing. For

   example, if there are only four disputes per patent, there would be over 100 terms at issue in

   claim construction. It is not reasonable to allow Plaintiff weeks to prepare its opening claim

   construction brief (knowing well in advance which claims it will ultimately assert), and then to

   allow Defendants only two weeks to respond to such a large number of issues.                 Thus,

   Defendants’ proposal allows four weeks instead of the typical two for responsive claim

                                                    12
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 13 of 19 PageID #: 1054



   construction brief. Defendants are amenable to extending the time for Plaintiff’s reply brief by a

   week to alleviate any purported prejudice Plaintiff identifies by not having enough time to reply.

          Plaintiff complains that Defendants’ proposal concerning claim construction briefing cuts

   into claim construction discovery. That choice is merely a result of the unmovable dates of the

   reply claim construction brief and joint claim construction statement.4 Since those dates cannot

   move, Defendants proposed building in additional briefing time from the nearly one month that

   was devoted to claim construction discovery.

                  5.     Schedule for expert reports

          Defendants contend that additional time between opening expert reports and rebuttal

   expert reports is needed given that 26 patents are asserted in this case. Plaintiff’s proposed

   schedule only allows a mere 3 weeks.           Defendants’ schedule allows closer to 5 weeks.

   Defendants accomplished this change, within the confines of the Sample Order, by moving the

   opening reports up a week and the responsive reports back a week.

          This change in time for responsive expert reports is necessitated by the scope of this case.

   Plaintiff can spend as long as it wants preparing its opening expert reports on infringement and

   damages for the 26 asserted patents. Under Plaintiff’s proposed schedule, Defendants will have

   only three weeks to respond to those reports.        Defendants’ proposal does not move any

   unmovable dates and does not in any way prejudice Plaintiff. Indeed, Plaintiff does not even

   suggest that it would suffer any prejudice by Defendants’ proposal.

          As for Plaintiff’s complaint that Defendants’ proposal would make opening reports

   coincide with the close of fact discovery, that is a common occurrence in patent schedules. If




          4
                  Those dates are identified with an asterix in the Sample Order.

                                                   13
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 14 of 19 PageID #: 1055



   there is truly a concern, Defendants would not object to moving the opening expert reports to

   January 22, 2020, which would be two days after the close of fact discovery.

                   6.      Plaintiff’s request for reply expert reports

           The Court’s Sample Order does not contemplate reply reports. Plaintiff’s reliance on the

   Federal Rules of Civil Procedure is misplaced, as the cited Rule 26(a)(2)(d)(ii) provides a default

   “absent a stipulation or court order.” If there is a court order governing expert disclosures, as

   there will be in this case, each “party must make these disclosures at the times and in the

   sequence that the court orders.” Fed. R. Civ. P. 26(a)(2)(d). Plaintiff provides no basis to depart

   from the Sample Order and provide reply expert reports.

           Further, even if reply expert reports were added, there would be insufficient time to

   prepare them and not enough time to conduct expert depositions. Receiving a reply expert report

   two days before an expert’s deposition is insufficient time. Given the Court’s schedule in this

   case, it is not practical to add a third round of expert reports.

                   7.      March 2020 Case management conference

           Defendants propose a case management conference after the filing of dispositive motions

   during the month of March 2020, at the convenience of the Court, to discuss scope and format of

   trial. The reason for this conference in advance of the pre-trial conference is that the Court will

   then know what issues remain for trial against which defendants. Thus the Court will be in a

   position to make an informed decision about how the trial(s) will proceed. Waiting until the

   pretrial conference to do so leaves very little time for the parties to prepare for trial, including

   scheduling witnesses for travel depending on which issues are to be tried at which times.

   Finally, Defendants do not mean to presume whether Judge Schroeder or Judge Payne would

   preside over such a conference. Of course, whoever the Court deems appropriate should preside

   over the hearing.

                                                      14
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 15 of 19 PageID #: 1056



         Dated: February 26, 2019     Respectfully submitted,

                                      /s/ Max L. Tribble Jr.

                                      Max L. Tribble Jr.
                                      Texas State Bar No. 20213950
                                      mtribble@susmangodfrey.com
                                      Bryce T. Barcelo
                                      Texas State Bar No. 24092081
                                      bbarcelo@susmangodfrey.com

                                      SUSMAN GODFREY LLP
                                      1000 Louisiana Street, Suite 5100
                                      Houston, TX 77002
                                      Telephone: (713) 651-9366
                                      Facsimile: (713) 654-6666

                                      Kalpana Srinivasan
                                      California State Bar No. 237460
                                      ksrinivasan@susmangodfrey.com
                                      Kathryn P. Hoek
                                      California State Bar No. 219247
                                      khoek@susmangodfrey.com
                                      SUSMAN GODFREY LLP
                                      1900 Avenue of the Stars, Suite 1400
                                      Los Angeles, CA 90067
                                      Telephone: (310) 789-3100
                                      Facsimile: (310) 789-3150

                                      Daniel J. Shih
                                      Washington State Bar No. 37999
                                      dshih@susmangodfrey.com
                                      SUSMAN GODFREY LLP
                                      1201 Third Avenue, Suite 3800
                                      Seattle, Washington 98101
                                      Telephone: (206) 516-3880
                                      Facsimile: (206) 516-3883

                                      Jason Bertoldi
                                      New York State Bar No. 5438916
                                      jbertoldi@susmangodfrey.com
                                      SUSMAN GODFREY LLP
                                      1301 Avenue of the Americas, 32nd Floor
                                      New York, NY 10019
                                      Telephone: (212) 336-8330
                                      Facsimile: (212) 336-8340

                                        15
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 16 of 19 PageID #: 1057




                                      S. Calvin Capshaw
                                      Texas State Bar No. 03783900
                                      ccapshaw@capshawlaw.com
                                      Elizabeth L. DeRieux
                                      Texas State Bar No. 05770585
                                      ederieux@capshawlaw.com
                                      CAPSHAW DERIEUX LLP
                                      114 East Commerce Avenue
                                      Gladewater, TX 75647
                                      Telephone: (903) 845-5770

                                      Seong Jun Park
                                      edward.park@fidelis-laws.com
                                      FIDELIS LAW GROUP PLLC
                                      444 W Broad St Unit 426
                                      Falls Church, VA 22046
                                      Telephone: (571) 310-2302

                                      Attorneys for Plaintiff Sol IP, LLC

                                      /s/ Theodore Stevenson III
                                      Theodore Stevenson III, Lead Attorney
                                      TX State Bar No. 19196650
                                      tstevenson@mckoolsmith.com
                                      Nicholas Mathews
                                      TX State Bar No. 24085457
                                      nmathews@mckoolsmith.com
                                      MCKOOL SMITH, PC
                                      300 Crescent Court, Suite 1500
                                      Dallas, TX 75201
                                      Telephone: (214) 978-4000
                                      Telecopier: (214) 978-4044

                                      Josh Krevitt
                                      Benjamin Hershkowitz
                                      Brian Rosenthal (pro hac vice)
                                      200 Park Avenue
                                      New York, NY 10166-0193
                                      Telephone: (212) 351-4000
                                      jkrevitt@gibsondunn.com
                                      bhershkowitz@gibsondunn.com
                                      barosenthal@gibsondunn.com




                                        16
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 17 of 19 PageID #: 1058



                                      Brian M. Buroker
                                      1050 Connecticut Avenue, N.W.
                                      Washington, DC 2036-5306
                                      Telephone: (202) 955-8541
                                      bburoker@gibsondunn.com

                                      Ryan Iwahashi
                                      1881 Page Mill Road
                                      Palo Alto, CA 94304-1211
                                      Telephone: (650) 849-5367
                                      riwahashi@gibsondunn.com

                                      Counsel for Defendant AT&T Mobility LLC

                                      /s/ Ross R. Barton
                                      Michael J. Newton (TX Bar No. 24003844)
                                      ALSTON & BIRD LLP
                                      2200 Ross Avenue, Suite 2300
                                      Dallas, Texas 75201-2748
                                      Telephone: (214) 922-3400
                                      Facsimile: (214) 922-3899
                                      Email: Mike.Newton@alston.com

                                      Ross R. Barton (NC Bar No. 37179)
                                      ALSTON & BIRD LLP
                                      101 South Tryon Street, Suite 4000
                                      Charlotte, NC 28280
                                      Telephone: (704) 444-1000
                                      Facsimile: (704) 444-1111
                                      Email: Ross.Barton@alston.com

                                      David S. Frist (GA Bar No. 205611)
                                      Michael C. Deane (GA Bar No. 498195)
                                      ALSTON & BIRD LLP
                                      1201 W. Peachtree St.
                                      Atlanta, GA 30309-3424
                                      Telephone: (404) 881-7000
                                      Facsimile: (404) 881-7777
                                      Email: David.Frist@alston.com
                                      Email: Michael.Deane@alston.com




                                        17
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 18 of 19 PageID #: 1059



                                      Michael E. Jones (TX Bar No. 10929400)
                                      POTTER MINTON, a Professional Corporation
                                      110 North College Ave., Suite 500
                                      Tyler, Texas 75702
                                      Tel: 903-597-8311
                                      Fax: 903-593-0846
                                      Email: mikejones@potterminton.com

                                      Attorneys for Defendants Verizon Communications
                                      Inc. and Cellco Partnership d/b/a Verizon Wireless

                                      /s/ David E. Finkelson
                                      David E. Finkelson (pro hac vice)
                                      Lead Attorney
                                      Andriana S. Daly (pro hac vice)
                                      MCGUIREWOODS LLP
                                      800 East Canal Street
                                      Richmond, VA 23219-3916
                                      Telephone: 804-775-1000
                                      Facsimile: 804-698-2016
                                      dfinkelson@mcguirewoods.com
                                      adaly@mcguirewoods.com

                                      Robert W. Weber (TX 21044800)
                                      SMITH WEBER LLP
                                      5505 Plaza Drive
                                      PO Box 6167
                                      Texarkana, TX 75505
                                      Telephone: 903-223-5656
                                      Facsimile: 903-223-5652
                                      bweber@smithweber


                                      Attorneys for Defendants Sprint Corporation;
                                      Sprint Communications Company L.P.; Sprint
                                      Solutions, Inc.; and Sprint Spectrum L.P.




                                        18
Case 2:18-cv-00526-RWS-RSP Document 48 Filed 02/26/19 Page 19 of 19 PageID #: 1060



                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the above and foregoing document has

   been served on all counsel of record via the Court’s ECF system on February 26, 2019.


                                               /s/ Max L. Tribble Jr.
                                               Max L. Tribble Jr.




                                                 19
